DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, “(11a, 11b)” has been deleted from lines 12, 14-18, and 22; “and” has been replaced with --,-- in line 14; and “(5)” has been replaced with --(5),-- in line 17.
In claim 5, “and” has been replaced with --,-- in line 14; and “(5)” has been replaced with --(5),-- in line 17.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for assembling an exhaust gas temperature sensor arrangement comprising applying a first tube adhesive between the first shielding tube and the second shielding tube; and arranging said electrical connection to the RTD element outside a through channel formed in the tubular wire shielding (claim 1).
A method for assembling an exhaust gas temperature sensor arrangement comprising applying a first tube adhesive between the first shielding tube and the second shield; and connecting the electrical junction electrically via the connection cable by forming exactly one welding connection (claim 3).
A method for assembling an exhaust gas temperature sensor arrangement comprising applying a first tube adhesive between the first shielding tube and the second shielding tube; and arranging said electrical connection to the RTD element outside a through channel formed in the tubular wire shielding (claim 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/2/21